DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endoh (US 20040261946 A1) in view of Nagayama (US 20150053348 A1) and Mitsumori (US 20180350568 A1)
Examiner note: It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to perform. Further, the limitation in the claim with volume resistivities of body or sub-body of the ceramic body are inherent characteristics of a material i.e. body 25 in fig 1 of Endoh. 

With regards to claim 1. Endoh disclose(s):
An electrostatic chuck assembly (fig 9) comprising: 
a 
a first electrode (25c) embedded inside the 
a second electrode (25d) embedded inside the 
a concave-convex region (45b; fig 9) formed in the focus ring placement surface (region of 25 corresponding to 30; fig 9) to hold gas [180]; 
a focus ring (30) placed on the focus ring placement surface (region of 25 corresponding to 30; fig 9); and 

wherein a main body of the resistivity at a level capable of generating a Coulomb force, and a sub-body of the ceramic body constituted by the portion between the focus ring placement surface and the second electrode is formed of a second ceramic member with a volume resistivity at a level capable of generating a Johnson-Rahbeck force (see multiple regions of 25 being “capable” or generating “Johnsen-Rahbek force or a Coulomb force” [0099]).
Endoh does not disclose(s):
the body being ceramic body,
a pair of elastic annular sealing members arranged between the focus ring placement surface and the focus ring on inner peripheral side and outer peripheral side of the focus ring placement surface, and surrounding the concave- convex region in a sandwiching relation;
Nagayama teaches
a pair of elastic annular sealing members (70/71; fig 5) arranged between the focus ring placement surface (see 12) and the focus ring (17) on inner peripheral side and outer peripheral side of the focus ring placement surface (see 71; the examiner takes the position that 71 is closer to 13 therefore it is in an inner peripheral portion of 12), and surrounding the concave- convex region (12a) in a sandwiching relation (see 70 surrounding 12a).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Endoh by implementing the pair of elastic annular sealing members arranged between the focus ring placement surface and the focus ring on inner peripheral side and outer peripheral side of the focus ring placement surface, and surrounding the concave- convex region in a sandwiching relation as disclosed by Nagayama in order to improve heat transfer between the focus ring and the body such that heat input from plasma to the focus ring during a plasma process may be efficiently transmitted to the body as taught/suggested by Nagayama ([0041]).
Endoh as modified does not disclose(s):
the body being ceramic body,
Mitsumori teaches
the body being ceramic body (260; [0057]),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Endoh as modified by implementing the body being ceramic body as disclosed by Mitsumori in order to efficiently chuck a substrate with low temperature as taught/suggested by Mitsumori ([0023]).
Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the body being ceramic body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use such as a electrostatic chuck as a matter of obvious design choice.

With regards to claim 2. Endoh as modified disclose(s):
The electrostatic chuck assembly according to Claim 1, 
Nagayama further discloses
wherein the elastic annular sealing members are fitted into annular grooves formed in at least one of the focus ring placement surface (see 70/71 in fig 5 being in a groove formed in 12) and the focus ring.

With regards to claim 3. Endoh disclose(s):
An electrostatic chuck (fig 9) comprising: 
a to W) and is positioned at a lower level than the wafer placement surface (see region in 25a corresponding to 30 being lower than region corresponding to W); 
a first electrode (25c) embedded inside the 
a second electrode (25d) embedded inside the 
a concave-convex (45b; fig 9) region formed in the focus ring placement surface (region of 25 corresponding to 30; fig 9) to hold gas [0180]; and 
wherein a main body of the 
Endoh does not disclose(s):
the body being ceramic body,
a pair of annular grooves formed on inner peripheral side and outer peripheral side of the focus ring placement surface, and surrounding the concave-convex region in a sandwiching relation.
Nagayama teaches
a pair of annular grooves (see grooves corresponding to 70/71; fig 5) formed on inner peripheral side (see 71; the examiner takes the position that 71 is closer to 13 therefore it is in an inner peripheral portion of 12) and outer peripheral side (see 70) of the focus ring placement surface (surface in 12 corresponding to 17), and surrounding the concave-convex region in a sandwiching relation (see 70/71 surrounding 12a).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Endoh by implementing the a pair of annular grooves formed on inner peripheral side and outer peripheral side of the focus ring placement surface, and surrounding the concave-convex region in a sandwiching relation as disclosed by Nagayama in order to improve heat transfer between the focus ring and the body such that heat input from plasma to the focus ring during a plasma process may be efficiently transmitted to the body as taught/suggested by Nagayama ([0041]).
Endoh as modified does not disclose(s):
the body being ceramic body,
Mitsumori teaches
the body being ceramic body (260; [0057]),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Endoh as modified by implementing the body being ceramic body as disclosed by Mitsumori in order to efficiently chuck a substrate with low temperature as taught/suggested by Mitsumori ([0023]).
Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the body being ceramic body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use such as a electrostatic chuck as a matter of obvious design choice.

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art, Endoh, fails to disclose “a main body of the ceramic body except for a portion between the focus ring placement surface and the second electrode is formed of a first ceramic member with a volume resistivity at a level capable of generating a Coulomb force, and a sub-body of the ceramic body constituted by the portion between the focus ring placement surface and the second electrode is formed of a second ceramic member with a volume resistivity at a level capable of generating a Johnson-Rahbeck force” as recited in claims. The examiner respectfully disagrees; Endoh discloses in [0099] that the body 25, which involves main body with all sub-body portions corresponding to: main body of the body (25) except for a portion between the focus ring (30) placement surface and the second electrode (25d), and sub-body of the ceramic body constituted by the portion between the focus ring (30) placement surface and the second electrode (25d) have a inherent volume resistivity that are “capable” of generating a Johnson-Rahbeck force and Coulomb force as disclosed in [0099]. Therefore, the examiner maintain the rejection based on Endoh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato US 20180277418 A1

    PNG
    media_image1.png
    352
    521
    media_image1.png
    Greyscale

[0044]… Similarly to the first electrode structure 62a, the second electrode structure 62b has a single electrode body and generates an attraction force based on a Coulomb force or a Johnson-Rahbek force.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2896